Dykman, J.
We are unable to agree with the.learned surrogate of Kings county in his construction of the statute involved in this case. The language of the section which controls the question, is this:0 “After the passage of this act, all property which shall pass by will * * * .to any person or persons * * * other than to or for the use of his or her father * * * shall be and is subject to a tax of five dollars on every one hundred dollars of the clear market value of such property: * * * provided that an estate which may be valued at a less sum than five hundred dollars shall not be subject to such duty or tax.” The legacies in question, whether taken singly or in the aggregate, cannot be valued at less than $500, because they are payable in money. They are also property, and the statute is that all property which ■shall pass by will, or by the intestate laws of this state, to any person with some specified exceptions, shall be subject to a tax; but, if an estate be valued at less than $500, it shall not be subject to such tax. In other words, if an estate be valued at less than $500, it is exempt from the tax entirely, and, if if be valued at more than $500, it is all liable to the tax, without any deduction or exemption. It was not the intention of the legislature to exempt any .portion of an estate from the tax, but to limit the estates upon which the tax would be imposed. The order should be reversed, with $10 costs and disbursements, to be paid from the estate.